Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Response to arguments
Applicant’s argument with respect to all pending claims have been fully considered, but they are not persuasive.  Applicant argues that cited references failed to disclose determining a second content platform that will be associated with the profile during transit between a first location and a second location; wherein the second content platform is only accessible during the transiting between the first location and the second location; suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform.

However, Pande et al disclose a system being able to identify contents that are available in the first platform and in the second platform and the system is able to use information or data related to the trip as destination or duration of the trip for identifying and selecting contents that will be available during transit of the trip and contents are customized based on the preferences of the users and the duration of the trip. And the system is able to predict network or bandwidth capability in order to prefetch portions of the video contents where the internet service will not be available for allowing users to stream contents from a remote server.  And the system only prefetches portions of video, not the full video and the prefetched portions are identified and selected based on prediction involving limited bandwidth that could restrict streaming of video content during transit of the trip. And the system being capable of recommending video contents to the users  that will be available in specific platform during transit of the trip  based on the preferences and profiles of the users and duration of the trip as disclosed in col.16; lines 5-10+; col.4, lines 50-54+; col.13, lines 35-40+; col.14, lines 12-14; col.4, lines  24-31;col.6, lines 63-65; col.16; lines 5-10+; col.12, lines 52-62+; col.10, lines 48-61; col.13, lines 60-64; col.16, lines 5-7; col.4, lines 21-23; col.12, lines 52-60+; col.3, lines 66-67; col.4, lines 40-45.

And  Bhogal et al  show in fig.3  and FIG. 4b, a system applying some specific filter and conditions  in order to suppress or prevent or restrict  the presentation  of some programs that could be recommended to the users via a user interface and the users will not be to browse those suppressed contents as disclosed in para. 0058; 0050; 0070; 0040;0053. 

Based on this information, the cited references were combined properly and the rejection is considered to be acceptable. This action is made final.

                                                           Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims1; 3; 5; 7-8; 11; 13; 15; 17-18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pande (US.Pat.No.9648088) in view of  Bhogal (US.Pub.No.20160269473).

Regarding claim 1, Pande et al disclose a method for modifying content recommendations, the method comprising(with Pande, contents can be recommended to the users according to trip information related to the users; specific content may be recommended content based on factors such as the traveler's history of content consumption, recent trends, and so forth, col.3, lines 14-17);

identifying a first content platform associated with a profile on a media device(with Pande, contents can be identified and customized based on profile and preferences of the users; col.7, lines 14-27; the content may be prefetched for the user based at least in part on preferences of the user, col.2, lines 60-63;col.12, lines 58-60);

identifying a first plurality of content items available on the first content platform, wherein each of the first plurality of content items has characteristics matching content preference characteristics in the profile (content component 112 may determine regular media content accessed by the user 104 during regular use (other than during a trip) and may determine selected media content that is to be made available to the user 104 during the trip. The regular media content may include content owned by the user 104, free content, and/or paid content that is available to the user through normal use when the user is not traveling, col.4, lines  24-31;col.6, lines 63-65);

determining a second content platform that will be associated with the profile during transit between a first location and a second location (with Pande, the system is able to identify a second platform  that will be available to provide contents to the users during  a trip  and the system can determine network capability or bandwidth limitation in order to prefetch portions of the contents from the server during transit; col.8, lines 40-49; col.13, lines 51-59; col.16, lines 5-7; col.4, lines 21-23; col.12, lines 52-60+; col.3, lines 66-67; col.4, lines 40-45);

 wherein the second content platform is only accessible during the transiting between the first location and the second location(with Pande, the system is able to use information associated with the trip in order to select specific contents that are available during the transit and those content are selected based on the duration of the trip; and during the transit, users have the options to access customized contents from the internet with respect to specific information related to the trip; col.16; lines 5-10+;col.4, lines 50-54+;col.13, lines 35-40+;provides media content access for travelers, col.1, line 54; providing access to media content for travelers during a trip, where the trip may include lodging, transit, and/or activities, col.2, lines 15-17;col.3, lines 7-10; service provider 102 may include various components to enable providing or assisting in providing media content access to travelers, col.3, lines 56-63; col.7, lines 54-60+; col.10, lines 48-61; col.5, lines 5-10+; col.13, lines 52-59; content component 112 may determine regular media content accessed by the user 104 during regular use (other than during a trip) and may determine selected media content that is to be made available to the user 104 during the trip, col.4, lines 24-28;col.7, lines 14-20+; col.8, lines 40-58+; the prefetch module 216 may cause the media content determined at the operation 506 to be prefetched. In some embodiments, the prefetching may be performed by a server that is local to a mode of transport, such as a server on an aircraft, on a passenger ship (e.g., cruise ship), on a train, on a bus, and so forth. In various embodiments, the prefetch may be performed by the user device 108 to prefetch content automatically for the user prior to transit by the user 104 during the trip. The user device 108 may download content, such as recommended content based on predetermined thresholds (available storage, length of trip, etc.), col.12, lines 52-63 );

identifying a second plurality of content items that (i) will be available on the second content platform during the transiting between the first location and the second location particular and (ii) have characteristics matching the content preference characteristics in the profile(with Pande,  contents will be available in specific platform during transit of the trip can be identified and selected by the system, col.4, lines 24-30+;  col.16; lines 5-10+; col.4, lines 50-54+;col.13, lines 35-40+; col.12, lines 52-62+; col.10, lines 48-61; col.13, lines 60-64 );

identifying at least one content item available on the first content platform and included in the second plurality of content items that will be available on the second content platform during the transiting between the first location and the second location (with Pande, the information related to the trip as duration, destination, network or bandwidth capability, preferences, profiles was used to  identify contents being available  in different platform during transit of the trip ;  col.14; lines 12-14; col.14, lines 52-54; col.12, lines 36-40+; col.13, lines 60-64; the prefetching may be performed by a server that is local to a mode of transport, such as a server on an aircraft, on a passenger ship (e.g., cruise ship), on a train, on a bus, and so forth. In various embodiments, the prefetch may be performed by the user device 108 to prefetch content automatically for the user prior to transit by the user 104 during the trip. The user device 108 may download content, such as recommended content based on predetermined thresholds (available storage, length of trip, etc.), col.12, lines 52-63; col.4, lines 24-35; col.8, lines 38-50; col.10, lines 48-54+ ).

  And Pande et al disclose a system that is capable of preventing restricting users from accessing some video contents according to some predefined criteria or conditions,  and the system is able to recommend video contents to users that will be available during the transit of a trip;  but silent about how to disclose suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform.

However, Bhogal et al disclose Referring to FIG. 4b, URL recommendation program 300 suppresses four links (URL CY.sub.3, URL ER.sub.3, ES.sub.3, and URL ET.sub.3) within the browsing sequence of user 3,0050; URL ER.sub.3, ES.sub.3, and ET.sub.3 may be depicted by a placeholder identifying that three links (e.g., URLs) within the associated browsing sequence are suppressed,0070; URL mapping app 200 may provide filters that permit a user to suppress the display of URLs related to e-commerce when reviewing wilderness-based URLs but includes history-based URLs in the top five selection categories,0040;0053; URL recommendation program 300 suppresses four links (URL CY.sub.3, URL ER.sub.3, ES.sub.3, and URL ET.sub.3) within the browsing sequence of user 3,0058.

It would have been obvious before effective date of the claimed invention to incorporate the teaching of Bhogal to modify Pande by applying suppression technique of Bhogal to the user interface of Pande resulting in suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform for the purpose of preventing or restricting display or presentation of recommended video contents accordingly.

Regarding claim 3, Pande et al disclose wherein the second content platform is different from the first content platform, the method further comprising determining whether the first content platform is available during the transiting between the first location and the second location(col.4, lines 40-45+; col.3, lines 66-67; col.5, lines 46-55+).

Regarding claim 5, Pande et al disclose wherein determining the second content platform that will be associated with the profile during the transiting between the first location and the second location comprises: accessing calendar data associated with the profile; identifying, based on the calendar data, a departure time from the first location and an arrival time at  the second location; and identifying as the second content platform a content platform available during the transiting  between the first location and the second location(amount of the content may be based on the duration of the flight, storage capacity, user input/settings, and/or other relevant factors. In some embodiments, the prefetch module 214 may identify the occurrence of the trip based on messages, calendar entries, and/or other information stored on the user device 108 or accessed by the user device 108, col.8, lines 51-60;  col.15, lines 1-20+).

Regarding claim 7, Pande et al disclose wherein identifying at least one content item available on the first content platform that will be available on the second content platform during the transiting between the first location and the second location comprises: comparing the first plurality of content items with the second plurality of content items; and determining a subset of the first plurality of content items corresponding to content items of the second plurality of content items(col.4, lines 40-45; col.3, lines 66-67; col.8, lines 51-60; col.10, lines 48-55+).

Regarding claim 8, Pande et al disclose wherein suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform comprises: removing a subset of content items from the first plurality of content items, wherein the subset of content items corresponds to the at least one content item; and generating a plurality of content recommendations corresponding to the first plurality of content items(col.16, lines 59-67; col.2, lines 53-63; col.9, lines 50-55+; col.3, lines 7-15+).

Regarding claim 11, it is rejected using the same ground of rejection for claim 1.
Regarding claim 13, it is rejected using the same ground of rejection for claim 3.
Regarding claim 15, it is rejected using the same ground of rejection for claim 5.
Regarding claim 17, it is rejected using the same ground of rejection for claim 7.
Regarding claim 18, it is rejected using the same ground of rejection for claim 8.

Claims 2; 9-10; 12; 19-20; 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Pande (US.Pat.No.9648088) in view of  Bhogal (US.Pub.No.20160269473) and Armaly(US.Pub.No.20090165051).

Regarding claim 2, Pande and Bhogal et al did not explicitly disclose wherein identifying the first plurality of content items available on the first content platform comprises: retrieving metadata corresponding to a third plurality of content items available from a content provider of the first content platform; comparing respective metadata of each content item of the third plurality of content items with content preference characteristics in the profile; and identifying as the first plurality of content items a subset of the third plurality of content items based on the comparing.

However,  Armaly et al disclose wherein identifying the first plurality of content items available on the first content platform comprises: retrieving metadata corresponding to a third plurality of content items available from a content provider of the first content platform; comparing respective metadata of each content item of the third plurality of content items with content preference characteristics in the profile; and identifying as the first plurality of content items a subset of the third plurality of content items based on the comparing(see fig.16 for showing program description related to all available video contents like title and time; 0032; 0061; 0081; 0039; 0107).

It would have been obvious before effective date of the claimed invention to incorporate the teaching of Armaly to modify Pande and Bhogal by providing program description for the purpose of improving viewing experiences of the users.

Regarding claim 9, Pande  and Bhogal et al did not explicitly disclose wherein suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform comprises generating for display an overlay over the at least one content item, wherein the overlay visually distinguishes the at least one content item from content items that are not available on the second content platform.

However,  Armaly et al disclose wherein suppressing recommendation of the at least one content item when generating for display recommendations for the profile on the first content platform comprises generating for display an overlay over the at least one content item, wherein the overlay visually distinguishes the at least one content item from content items that are not available on the second content platform(see fig.14 and fig.16 having programs displaying in different colors in order to distinguish program that are available and programs that are not available; 0101; 0106; they may also be fully or partially overlaid over media content being displayed,0031; 0037-0038).

It would have been obvious before effective date of the claimed invention to incorporate the teaching of Armaly to modify Pande and Bhogal by overlaying contents for the purpose of improving viewing experiences of the users. 

Regarding claim 10, Pande et al disclose further comprising: receiving a selection of a content item corresponding to the at least one content item; and generating for display a notification that the selected content item will be available on the second content platform during the transiting between the first location and the second location (the configuration module 214 may transmit a message to an entity to cause the entity to provide determined access and/or media content to the user 104 via one of the shared devices 116 (e.g., a shared device in a hotel room booked for the user, a shared device associated with a seat assigned to the user by a transportation service, etc.), col.10, lines 7-15+; col.15, lines 32-39 ).

Regarding claim 12, it is rejected using the same ground of rejection for claim 2.
Regarding claim 19, it is rejected using the same ground of rejection for claim 9.
Regarding claim 20, it is rejected using the same ground of rejection for claim 10.

Regarding claim 51, Pande   et al did not explicitly disclose wherein: the recommendations comprise a plurality of recommendations for the profile on the first content platform respectively corresponding to the first plurality of content items, wherein each recommendation comprises a visual element corresponding to a respective content item of the first plurality of content items; the suppressing of the recommendation when generating for display the recommendations for the profile on the first content platform: is performed prior to the transiting between the first location and the second location; and comprises generating for display visual elements corresponding to at least a subset of the first plurality of content items and modifying display of a visual element corresponding to the at least one content item.

However, Armaly et al disclose wherein: the recommendations comprise a plurality of recommendations for the profile on the first content platform respectively corresponding to the first plurality of content items, wherein each recommendation comprises a visual element corresponding to a respective content item of the first plurality of content items(see fig.14 and fig.16 having programs displaying in different colors in order to distinguish program that are available and programs that are not available; 0101; 0106; 0038;0031).

It would have been obvious before effective date of the claimed invention  to incorporate the teaching of Armaly to modify Pande  by showing  contents in a user interface with different colors for the purpose of identifying status of video contents accordingly.

And  Bhogal et al disclose Referring to FIG. 4b, URL recommendation program 300 suppresses four links (URL CY.sub.3, URL ER.sub.3, ES.sub.3, and URL ET.sub.3) within the browsing sequence of user 3,0050; URL ER.sub.3, ES.sub.3, and ET.sub.3 may be depicted by a placeholder identifying that three links (e.g., URLs) within the associated browsing sequence are suppressed,0070.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teaching of Bhogal to modify Pande and  Armaly by suppressing contents from browser for the purpose of modifying the list of recommended contents.

Regarding claim 52, it is rejected using the same ground of rejection for claim 51.

Claims 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pande (US.Pat.No.9648088)  in view of Bhogal (US.Pub.No.20160269473) and Frazier (US.Pub.No.20130332839).

Regarding claim 6, Pande and Bhogal  et al did not explicitly disclose wherein identifying a second plurality of content items that will be available on the second content platform during the transiting between the first location and the second location  comprises: transmitting a query to a content provider of the second content platform,  the query including a start time and an end time corresponding to the transiting between the first location and the second location; receiving, in response to the query, metadata corresponding to a third plurality of content listings corresponding to content items that will be available on the second content platform during the transiting between the first location and the second location particular time period; comparing respective metadata of each content item of the third plurality of content listings with content preference characteristics in the profile; and identifying as the second plurality of content items a subset of the third plurality of content items based on the comparing.

However, Frazier et al disclose wherein identifying a second plurality of content items that will be available on the second content platform during the transiting between the first location and the second location  comprises: transmitting a query to a content provider of the second content platform, the query including a start time and an end time corresponding to the transiting between the first location and the second location; receiving, in response to the query, metadata corresponding to a third plurality of content listings corresponding to content items that will be available on the second content platform during the transiting between the first location and the second location particular time period; comparing respective metadata of each content item of the third plurality of content listings with content preference characteristics in the profile; and identifying as the second plurality of content items a subset of the third plurality of content items based on the comparing(0043-0046; 0081).

It would have been obvious before effective date of the claimed invention  to incorporate the teaching of Frazier to modify Pande and Bhogal by providing user interface with search options for the purpose of improving viewing experiences.

Regarding claim 16, it is rejected using the same ground of rejection for claim 6.

                                                                Conclusions
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425          

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425